Citation Nr: 1000597	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  05-02 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating higher than 10 percent for a left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1981 to May 
1988.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in July 2007; however, a 
written transcript of those proceedings was not produced.  In 
correspondence dated February 2008, the Board offered the 
Veteran another opportunity to testify at a hearing.  No 
response was received. 

The Board notes that the appeal originally also included 
entitlement to service connection for irritable bowel 
syndrome.  This issue was granted in an August 2009 rating 
decision, and as such, is no longer on appeal. 

In May 2008, the Board remanded this claim for additional 
development.  The appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran is seeking a rating higher than 10 percent for 
her service-connected left knee disability.  The Board 
remanded this claim in May 2008 to afford the Veteran a VA 
examination.  The Veteran was afforded VA examination in July 
2009.  That examination is, unfortunately, incomplete for 
rating purposes.  The examiner reported that the Veteran's 
flexion was limited to 120 degrees and extension was to 0 
degrees, but the examiner did not furnish a numerical 
notation of the point at which pain began occurring in any 
plane of motion.  However, the examiner commented that the 
Veteran had objective evidence of pain with active motion and 
objective evidence of pain following repetitive motion.  The 
Board finds that a remand is necessary to obtain a more 
complete and thorough examination.

Additionally, during the course of the Remand, the Veteran 
stated she was unable to perform her job as a cafeteria 
worker properly and had to resign her position in 2007.  
Other lay statements were submitted on the Veteran's behalf 
as well.  Furthermore, the VA examination from July 2009 
indicated that the Veteran's left knee disability had 
significant effects on her occupation.

The Board finds that a complete adjudication of entitlement 
to a rating higher than 10 percent for a left knee 
disability, on an extraschedular basis is necessary.  The 
authority to assign extraschedular ratings has been delegated 
to the Under Secretary for Benefits and the Director of the 
Compensation and Pension Service, and not the Board.  The 
proper course of action is to raise the issue and remand it 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) and 38 C.F.R. § 4.16(b) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice regard the 
requirements for entitlement to an 
extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1).  

2.   Afford the Veteran an opportunity 
to identify each employer for whom the 
Veteran's work performance has been 
affected by knee disability.  Request a 
statement form each identified 
employer.  Afford the Veteran an 
opportunity to identify the employer 
for whom the Veteran was working in 
2007, and request a statement as to the 
effect of the Veteran's service-
connected left knee disability on her 
job performance, and the reason the 
Veteran resigned her position.

3.  Afford the Veteran an opportunity 
to identify attempts to obtain 
employment since 2007, and any 
information about effects of left knee 
disability on employment.  The Veteran 
should be advised to submit objective 
information that corroborates any 
personal or lay statements. 

4.  Afford the Veteran a VA examination 
to determine the severity of her 
service-connected left knee disability.  
The examiner should identify and 
completely describe all current 
symptomatology.  The Veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  

Ask the examiner to discuss all 
findings in terms of the Schedule of 
Ratings for the Knee and Leg, 
Diagnostic Codes 5256 - 5263.  38 
C.F.R. § 4.71a.  The pertinent rating 
criteria must be provided to the 
examiner.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail. 

The examination report must include 
ranges of motion, with notations as to 
the degree of motion at which the 
Veteran experiences pain, if any, and 
to describe the extent of functional 
loss, such as additional loss of range 
of motion on repetitive use or extent 
of increased pain with repetitive use 
or weightbearing, instability, 
catching, locking, and the like. 

The Veteran is hereby notified that it 
is her responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of her case.  

5.  Ask the Veteran to submit evidence 
of interference with employment, such 
as the number of hours she worked and 
time or wages lost due to her service-
connected left knee disability.  
Documentation such as work attendance 
records should be requested.  

The Veteran should also indicate 
whether she has applied for any type of 
vocational rehabilitation, and should 
identify the type of vocational 
rehabilitation sought and the outcome 
of application.  Any available 
vocational rehabilitation applications 
or records prepared or obtained in 
connection with those applications 
should be obtained.

6.  Thereafter, consider whether the 
claim must be submitted to the 
Director, Compensation and Pension 
Service or the Under Secretary for 
Benefits for extraschedular 
consideration under 38 C.F.R. 
§ 3.321(b)(1); if the claim is not 
submitted for extraschedular 
consideration, a complete rationale for 
that determination should be supplied.

7.  The RO should then readjudicate the 
claim.  If the benefits sought are not 
granted, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b).


